962 A.2d 609 (2009)
COMMONWEALTH of Pennsylvania, Appellee
v.
Terrance WILLIAMS, Appellant.
No. 560 CAP.
Supreme Court of Pennsylvania.
Submitted September 30, 2008.
January 22, 2009.
David Lee Zuckerman, Esq., Michael Wiseman, Esq., Helen A. Marino, Esq., Defender Association of Philadelphia, Philadelphia, for Terrance Williams.
Amy Zapp, Esq., Hugh J. Burns, Jr., Esq., Philadelphia District Attorney's Office, for Commonwealth of Pennsylvania.
BEFORE: CASTILLE, C.J., and SAYLOR, EAKIN, BAER, TODD, McCAFFERY and GREENSPAN, JJ.

ORDER
PER CURIAM.
AND NOW, this 22nd day of January, 2009, the order of the PCRA court is hereby AFFIRMED. See Commonwealth v. Marshall, 596 Pa. 587, 947 A.2d 714 (2008).